Case: 14-60704      Document: 00513268898         Page: 1    Date Filed: 11/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60704
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 12, 2015
EMILIO AGUILA ALMA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A022 776 119


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Emilio Aguila Alma petitions this court for review of an order by the
Board of Immigration Appeals (BIA) dismissing his appeal from the denial of
his application for adjustment of status under the Cuban Adjustment Act.
Alma argues that the immigration judge (IJ) violated his due process rights by
failing to act as a neutral arbiter, refusing to accept a stipulation regarding his
admission as a refugee made by the parties, and denying him the opportunity


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60704     Document: 00513268898       Page: 2   Date Filed: 11/12/2015


                                    No. 14-60704

to withdraw his admission that he was inadmissible or to litigate that issue
after dissolving the parties’ stipulation.
      This court reviews due process claims de novo.           See Toscano-Gil v.
Trominski, 210 F.3d 470, 473 (5th Cir. 2000). To obtain relief, Alma must
establish that a due process violation occurred and that the violation resulted
in substantial prejudice. See id.
      Alma has not pointed to any law suggesting that the IJ could not request
evidence to support the stipulation. In any event, he has not shown how the
IJ’s actions violated his due process rights. The record reflects that Alma’s due
process rights were protected because he had both notice and an opportunity
to be heard on the issue. See id. Indeed, Alma had notice at the October 4,
2012 hearing, a month before his final hearing, that the IJ was questioning his
immigration status. Alma has not demonstrated that he was substantially
prejudiced by his inability to challenge his inadmissibility. Consequently, he
has not established a violation of his due process rights. See id.
      The petition for review is DENIED.




                                         2